      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 1 of 18



                        IN THE UNITED STATES DISCTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 LIBERTY INSURANCE CORPORATION,                        §
       Plaintiff,                                      §
                                                       §
 v.                                                    §
                                                       §    CIVIL ACTION NO. ____________
 OMNI CONSTRUCTION COMPANY, INC. and                   §
 ODOM TEXAS DEVELOPMENT, LLC,                          §
      Defendants.                                      §

                          COMPLAINT FOR DECLARATORY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiff Liberty Insurance Corporation (“Liberty”) brings this Complaint for Declaratory

Judgment against Defendant Omni Construction Company, Inc. (“Omni”) and Defendant Odom

Texas Development, LLC (“Odom”) under 28 U.S.C. § 2201 and Fed. R. Civ. P. 57 and states as

follows:

       1.      This is an action to resolve an insurance coverage dispute. Liberty seeks a judgment

declaring that certain liability insurance policies issued by it provide no coverage for any part of

an award in favor of Odom and against Omni in an underlying arbitration proceeding, Odom Texas

Development, LLC v. Omni Construction Co., Inc., before a Construction Industry Arbitration

Tribunal of the American Arbitration Association (“AAA”), AAA No. 01-19-0000-4525 (the

“Underlying Arbitration”). Any such coverage is precluded by the absence of any “property

damage” caused by an “occurrence” as required by the policies’ insuring agreements, eliminated

by the application of several policy exclusions, and barred by the policyholder’s breach of various

policy conditions.

       2.      Liberty is entitled to declaratory relief under 28 U.S.C § 2201 and Fed. R. Civ. P.

57 because, in connection with the Underlying Arbitration, an actual controversy exists between




PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 1
       Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 2 of 18




the Plaintiff and the Defendants regarding coverage under such insurance policies.

                            PARTIES, JURISDICTION, AND VENUE

         3.       Liberty is an Illinois corporation with its principal place of business in Boston,

Massachusetts. For purposes of subject matter jurisdiction based on diversity of citizenship, it is

thus a citizen of Illinois and of Massachusetts. See 28 U.S.C. § 1332(c).

         4.       Omni is a non-operating Ohio corporation with its last-known principal place of

business in Ohio. For purposes of subject matter jurisdiction based on diversity of citizenship, it

is thus a citizen of Ohio. See 28 U.S.C. § 1332(c).

         5.       Omni may be served through its current or former president, Richard L. Stone, at

70 Stonewood Dr., Moreland Hills, Ohio 44022.

         6.       Odom is a Texas limited liability company with its principal place of business in

Houston, Texas. According to publicly available records, the sole member of Odom is The Odom

Organization, L.L.C., a Louisiana limited liability company with a principal place of business in

Lafayette, Louisiana; the sole member of The Odom Organization, L.L.C., in turn, is Scott T.

Odom, a natural person domiciled in Lafayette, Louisiana. For purposes of subject matter

jurisdiction based on diversity of citizenship, Odom is thus a citizen of Louisiana.

         7.       Odom may be served at 1600 Post Oak Blvd., Suite 1704, Houston, Texas 77056.

         8.       This court has personal jurisdiction over Omni because this action and the

Underlying Arbitration arise out of and relate to Omni’s transaction of business in the State of

Texas.

         9.       This court has personal jurisdiction over Odom because Odom is domiciled in the

State of Texas and because this action and the Underlying Arbitration arise out of and relate to

Odom’s transaction of business in Texas.




PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 2
4843-9562-1360, v. 1
       Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 3 of 18




          10.     This court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332 because complete diversity of citizenship exists between the Plaintiff and the Defendants

and the amount in controversy exceeds $75,000.00. Specifically, the award in the Underlying

Arbitration is in the amount of $5,670,153.12, plus prejudgment interest in the amount of

$539,052.91 as well as post-judgment interest at the rate of 5.0% per annum from and after January

5, 2021.

          11.     Venue is appropriate in this forum pursuant to 28 U.S.C. § 1391 because Odom

resides in this judicial district and a substantial part of the events giving rise to the Underlying

Arbitration and this coverage dispute occurred in this judicial district.

                                          BACKGROUND

          12.     Odom filed its Specification of Claims in the Underlying Arbitration on or about

May 20, 2019. A copy of Odom’s Specification of Claims is attached as Exhibit A.

          13.     Odom alleged therein that it entered a general contract agreement with Omni dated

April 17, 2017 (the “Agreement”); that Omni agreed to serve as the general contractor for the

construction of the ALOFT Hotel in Shenandoah, Texas (the “Project”) pursuant to the terms of

the Agreement; and that Odom is the Project’s owner.

          14.     Odom further alleged therein that Omni breached the Agreement by abandoning

the Project prior to its completion, failing to comply with applicable Project plans and

specifications, failing to pay subcontractors and suppliers, and otherwise causing construction

delays.


          15.     Omni did not appear or take any action to defend itself in the Underlying

Arbitration.

          16.     Omni did not ask Liberty to defend it in or otherwise notify Liberty of the



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 3
4843-9562-1360, v. 1
       Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 4 of 18




Underlying Arbitration.

         17.      A hearing took place in the Underlying Arbitration on December 8, 2020. A copy

of Odom’s post-hearing brief, sans exhibits, is attached as Exhibit B.

         18.      Odom asserted therein that Omni received a notice to proceed with construction on

the Project on May 1, 2017; that the Agreement set a substantial completion deadline of July 1,

2018; and that Section 3.4 of the Agreement provided that Omni would pay Odom “liquidated

damages in the amount of Five Thousand Dollars ($5,000) for each calendar day of delay in

achieving substantial completion of the entire Work.”

         19.      Odom also asserted therein that on January 18, 2018, Omni allegedly notified the

project architect that it had installed lumber that was not fire retardant and that did not comply

with the applicable code.

         20.      Odom further asserted therein that on February 14, 2018, the City of Shenandoah

issued a stop work order due to Omni’s failure to construct an access road for emergency vehicles;

to provide an appropriate staging area for construction materials and equipment; and to provide a

Stormwater Pollution Prevention Plan acceptable to the City of Shenandoah.

         21.      Odom asserted further therein that Omni thereafter walked away from the Project

and took no steps to lift the Stop Work Order.

         22.      On or about January 5, 2021, the arbitrator in the Underlying Arbitration issued an

award (the “Award”) providing in part as follows:

                  Omni Construction Co., Inc. shall pay to Odom Texas Development, LLC
                  the sum of $5,670,153.12 as actual damages incurred by Odom Texas
                  Development, LLC as a result of Omni Construction Co., Inc.’s breach of
                  its Subcontract with Odom Texas Development, LLC (collectively the
                  “Damages”). Odom’s damages are the following:
                  Liquidated Damages:                                 $4,450,000.001
                  Framing damage/defect removal costs:                   $61,784.53



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 4
4843-9562-1360, v. 1
       Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 5 of 18




                  Framing and truss remediation costs:                   $28,178.00
                  Marriot[t] Gen 4 design revision costs:               $644,226.00
                  Increase in design fees due to Marriott buyout.        $70,000.00
                  Increase in architect fees due to changes:             $15,924.40
                  Increase in insurance costs due to delays:             $85,920.00
                  Sawcuts for electrical boxes:                            $1,700.00
                  Concrete pours for electrical boxes:                     $1,250.00
                  Installation of floor electrical boxes:                  $1,850.00
                  Project Management fees:                               $114,237.50
                  Project Management expenses:                            $40,783.09
                  Extended Site security                                  $51,079.00
                  Extended Fence Security costs                            $1,219.00
                  Attorney’s fees:                                       $102,001.60
                  TOTAL CLAIM:                                         $ 5,670,153.12
                  1
                       (890 days x $5,000) July 1, 2017 through December 7, 2020.

A copy of the Award is attached as Exhibit C.

         23.      On information and belief, Odom seeks to have Liberty pay at least part of the

Award. Specifically, Odom has filed in the District Court of Montgomery County, Texas and

served upon a Liberty affiliate, Liberty Mutual Fire Insurance Company, a petition to depose the

latter prior to suit pursuant to Rule 202 of the Texas Code of Civil Procedure (the “Petition”). A

copy of the Petition is attached as Exhibit D. By its terms, the Petition seeks an order authorizing

Odom to depose Liberty Mutual Fire Insurance Company (referred to therein alternately as

“Liberty Mutual” or “Liberty”) on the following topics:

         a.       Insurance coverage procured by Omni for [Odom] with regard to the
                  Project;
         b.       The limitations of any applicable insurance coverage procured by Omni for
                  [Odom] regarding the Project;
         c.       Any coverage provided to Omni by Liberty Mutual regarding the Project,
                  whether general liability or umbrella coverage;
         d.       Correspondence between Omni and Liberty regarding the Project; and


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 5
4843-9562-1360, v. 1
       Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 6 of 18




         e.       Correspondence between Odom and Liberty Mutual regarding the Project
                  and any responses to same.

                       THE COMMERCIAL GENERAL LIABILITY POLICIES

         24.      For the period from January 28, 2017 to January 28, 2018 and for the period from

January 28, 2018 to July 3, 2018, when cancelled, Liberty issued commercial general liability

insurance policies to Omni as named insured (the “CGL Policies”). A copy of policy number TB7-

Z51-291536-027 (the “2017-18 CGL Policy”), is attached as Exhibit E, and a copy of policy

number TB7-Z51-291536-028 (including post-cancellation audit notice) (the “2018 CGL Policy”),

is attached as Exhibit F.

         25.      The CGL Policies include the following provisions, which appear in the coverage

form as amended by an endorsement in such policies:

         Throughout this policy the words “you” and “your” refer to the Named Insured
         shown in the Declarations, and any other person or organization qualifying as a
         Named Insured under this policy.
         The words “we”, “us” and “our” refer to the company providing this insurance.
         The word “insured” means any person or organization qualifying as such under
         Section II - Who Is An Insured.
         Other words and phrases that appear in quotation marks have special meaning.
         Refer to Section V - Definitions.
         SECTION I - COVERAGES
         COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
         LIABILITY
         1.       Insuring Agreement
                  a.      We will pay those sums that the insured becomes legally obligated
                          to pay as damages because of “bodily injury” or “property damage”
                          to which this insurance applies. We will have the right and duty to
                          defend the insured against any “suit” seeking those damages.
                          However, we will have no duty to defend the insured against any
                          “suit” seeking damages for “bodily injury” or “property damage” to
                          which this insurance does not apply. . . .
                  b.      This insurance applies to “bodily injury” and “property damage”
                          only if:
                          (1)    The “bodily injury” or “property damage” is caused by an


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 6
4843-9562-1360, v. 1
       Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 7 of 18




                                  “occurrence” that takes place in the “coverage territory”;
                          (2)     The “bodily injury” or “property damage” occurs during the
                                  policy period; and
                          (3)     Prior to the policy period, no insured listed under Paragraph
                                  1. of Section II – Who Is An Insured and no “employee”
                                  authorized by you to give or receive notice of an
                                  "occurrence" or claim, knew that the “bodily injury” or
                                  “property damage” had occurred, in whole or in part. If such
                                  a listed insured or authorized “employee” knew, prior to the
                                  policy period, that the “bodily injury” or “property damage”
                                  occurred, then any continuation, change or resumption of
                                  such “bodily injury” or “property damage” during or after
                                  the policy period will be deemed to have been known prior
                                  to the policy period. . . .
         2.       Exclusions
                  This insurance does not apply to . . . [:]
                  b.      Contractual Liability
                          “Bodily injury” or “property damage” for which the insured is
                          obligated to pay damages by reason of the assumption of liability in
                          a contract or agreement. This exclusion does not apply to liability
                          for damages:
                          (1)     That the insured would have in the absence of the contract
                                  of agreement; or
                          (2)     Assumed in a contract or agreement that is an “insured
                                  contract” provided the “bodily injury” or “property damage”
                                  occurs subsequent to the execution of the contract or
                                  agreement. . . .
                  j.      Damage To Property
                          “Property damage” to . . . [:]
                          (5)     That particular part of real property on which you or any
                                  contractors or subcontractors working directly or indirectly
                                  on your behalf are performing operations, if the “property
                                  damage” arises out of those operations; or
                          (6)     That particular part of any property that must be restored,
                                  repaired or replaced because “your work” was incorrectly
                                  performed on it. . . .
                          Paragraph (6) of this exclusion does not apply to “property damage”
                          included in the “products-completed operations hazard”. . . .
                  l.      Damage To Your Work
                          “Property damage” to “your work” arising out of it or any part of it


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 7
4843-9562-1360, v. 1
       Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 8 of 18




                        and included in the “products-complete operations hazard”.
                        This exclusion does not apply if the damage work or the work
                        performed out of which the damage arises was performed on your
                        behalf by a subcontractor.
                  m.    Damage To Impaired Property Or Property Not Physically
                        Injured
                        “Property damage” to “impaired property” or property that has not
                        been physically injured, arising out of:
                        (1)     A defect, deficiency, inadequacy or dangerous condition in
                                “your product” or “your work”; or
                        (2)     A delay or failure by you or anyone acting on your behalf to
                                perform a contract or agreement in accordance with its
                                terms.
                        This exclusion does not apply to the loss of use of other property
                        arising out of sudden and accidental physical injury to “your
                        product” or “your work” after it has been put to its intended use. . . .
         SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS . . . .
         2.       Duties In The Event Of Occurrence, Offense, Claim Or Suit
                  a.    You must see to it that we are notified as soon as practicable of an
                        “occurrence” or an offense which may result in a claim. To the
                        extent possible, notice should include:
                        (1)     How, when and where the “occurrence” or offense took
                                place;
                        (2)     The names and addresses of any injured persons and
                                witnesses; and
                        (3)     The nature and location of any injury or damage arising out
                                of the “occurrence” or offense.
                  b.    If a claim is made or “suit” is brought against any insured, you must:
                        (1)     Immediately record the specifics of the claim or “suit” and
                                the date received; and
                        (2)     Notify us as soon as practicable.
                  c.    You and any other involved insured must:
                        (1)     Immediately send us copies of any demands, notices,
                                summonses or legal papers received in connection with the
                                claim or “suit”;
                        (2)     Authorize us to obtain records and other information;
                        (3)     Cooperate with us in the investigation or settlement of the
                                claim or defense against the “suit”; and


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 8
4843-9562-1360, v. 1
       Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 9 of 18




                         (4)    Assist us, upon our request, in the enforcement of any right
                                against any person or organization which may be liable to
                                the insured because of injury or damage to which this
                                insurance may also apply. . . .
         SECTION V – DEFINITIONS . . . .
         8.       “Impaired property” means tangible property, other than “your product” or
                  “your work”, that cannot be used or is less useful because:
                  a.     It incorporates “your product” or “your work” that is known or
                         thought to be defective, deficient, inadequate or dangerous; or
                  b.     You have failed to fulfill the terms of a contract or agreement;
                  if such property can be restored to use by the repair, replacement,
                  adjustment or removal of “your product” or “your work” or your fulfilling
                  the terms of the contract or agreement. . . .
         13.      “Occurrence” means:
                  a.     With respect to “bodily injury” or “property damage”, an accident,
                         including continuous or repeated exposure to substantially the same
                         general harmful conditions . . . .
         16.      “Products-completed operations hazard”:
                  a.     Includes all “bodily injury” and “property damage” occurring away
                         from premises you own or rent and arising out of “your product” or
                         “your work” except:
                         (1)    Products that are still in your physical possession; or
                         (2)    Work that has not yet been completed or abandoned.
                                However, “your work” will be deemed completed at the
                                earliest of the following times:
                                (a)     When all of the work called for in your contract has
                                        been completed.
                                (b)     When all of the work to be done at the job site has
                                        been completed if your work calls for work at more
                                        than one job site.
                                (c)     When that part of the work done at a job site has been
                                        put to its intended use by any person or organization
                                        other than another contractor or subcontractor
                                        working on the same project.
                                Work that may need service, maintenance, correction, repair
                                or replacement, but which is otherwise complete, will be
                                treated as complete.
         17.      “Property damage” means:
                  a.     Physical injury to tangible property, including all resulting loss of


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 9
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 10 of 18




                         use of that property. All such loss of use shall be deemed to occur
                         at the time of the physical injury that caused it; or
                  b.     Loss of use of tangible property that is not physically injured. All
                         such loss of use shall be deemed to occur at the time of the
                         “occurrence” that caused it.
                  For purposes of this insurance, electronic data is not tangible property. . . .
         22.      “Your work”:
                  a.     Means:
                         (1)      Work or operations performed by your or on your behalf;
                                  and
                         (2)      Materials, parts or equipment furnished in connection with
                                  such work or operations.
                  b.     Includes:
                         (1)      Warranties or representations made at any time with respect
                                  to the fitness, quality, durability, performance or use of
                                  “your work”; and
                         (2)      The providing of or failure to provide warnings or
                                  instructions.

         26.      The CGL Policies also include the following provisions, which appear in the

Property Damage - Occurrence Endorsement in such policies:

         Notwithstanding any contrary law, “property damage” in the form of physical
         injury to “your work” arising out of it or any part of it and included in the “products-
         completed operations hazard” will be deemed to be caused by an “occurrence” if
         the damaged work or the work out of which the damage arises was performed on
         your behalf by a subcontractor.

                   THE COMMERCIAL LIABILITY - UMBRELLA POLICIES

         27.      For the period from January 28, 2017 to January 28, 2018 and for the period from

January 28, 2018 to July 3, 2018, when cancelled, Liberty also issued commercial liability -

umbrella insurance policies to Omni as named insured (the “Umbrella Policies”). A copy of policy

number TH7-Z51-291536-057 (the “2017-18 Umbrella Policy”) is attached as Exhibit G, and a

copy of policy number TH7-Z51-291536-058 (the “2018 Umbrella Policy”) is attached as Exhibit

H.



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 10
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 11 of 18




         28.      The Umbrella Policies include the following provisions, which appear in the

coverage form of such policies:

         Throughout this policy the words “you” and “your’ refer to the Named Insured
         shown in the Declarations, and any other person or organization qualifying as a
         Named Insured under this policy. “First Named Insured" means the person or
         organization shown as the Named Insured in the Declarations or, if more than one
         name appears, the Named Insured listed first in the Declarations.
         The words “we”, “us” and “our” refer to the Company providing this insurance.
         The word “insured” means any person or organization qualifying as such under
         SECTION II - WHO IS AN INSURED.
         Other words and phrases that appear in quotation marks have special meaning. If
         not defined in the section in which they first appear, refer to SECTION V -
         DEFINITIONS.
         SECTION I - COVERAGES
         1.       Insuring Agreement
                  a.    We will pay those sums in excess of the “retained limit” that the
                        insured becomes legally obligated to pay as damages because of:
                        (1)     “Bodily injury”;
                        (2)     “Property damage”; or
                        (3)     “Personal and advertising injury”;
                        to which this insurance applies. . . .
                  b.    We will have the right and duty to defend any “suit” seeking
                        damages covered by this insurance, by counsel of our choice, when:
                        (1)     The total applicable limits of “underlying insurance” have
                                been exhausted by payment of judgments or settlements; or
                        (2)     The damages sought because of “bodily injury”, “property
                                damage” or “personal and advertising injury” to which this
                                insurance applies would not be covered by “underlying
                                insurance” or “other insurance”.
                        However, we have no duty to defend any “suit” if any other insurer
                        has a duty to defend all or a portion of that “suit”. Our right and
                        duty to defend any “suit”, including any “suit” which is pending at
                        the time of exhaustion, end when we have exhausted the applicable
                        limit of insurance of this policy in the payment of judgments or
                        settlements.
                  c.    This insurance applies only if:
                        (1)     The “bodily injury” or “property damage” occurs during the
                                policy period or the “personal and advertising injury” is


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 11
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 12 of 18




                                  caused by an offense arising out of your business during the
                                  policy period;
                          (2)     The “bodily injury”, or “property damage” or “personal and
                                  advertising injury" is caused by an “occurrence” that takes
                                  place anywhere in the world. . . .
                          (3)     Prior to the policy period, no insured listed under Paragraph
                                  1. of SECTION II – WHO IS AN INSURED and no
                                  “employee” authorized by you to give or receive notice of
                                  an “occurrence” or claim, knew that the “bodily injury” or
                                  “property damage” had occurred, in whole or in part. . . .
         2.       Exclusions
                  This insurance does not apply to . . . [:]
                  b.      Contractual Liability
                          Any obligation of the insured by reason of the assumption of
                          liability in a contract or agreement.
                          This exclusion does not apply to liability for damage:
                          (1)     That the insured would have in the absence of the contract
                                  or agreement; or
                          (2)     Because of “bodily injury” or “property damage” assumed
                                  in a contract or agreement that is an “insured contract”
                                  provided the “bodily injury” or “property damage” occurs
                                  subsequent to the execution of the contraction or
                                  agreement. . . .
                  l.      Damage to Property
                          “Property damage” to . . . [:]
                          (5)     That particular part of real property on which you or any
                                  contractors or subcontractors working directly or indirectly
                                  on your behalf are performing operations, if the “property
                                  damage” arises out of those operations; or
                          (6)     That particular part of any property that must be restored,
                                  repaired, or replaced because “your work” was incorrectly
                                  performed on it. . . .
                          Paragraph (6) of this exclusion does not apply to “property damage”
                          included in the “products-completed operations hazard”. . . .
                  n.      Damage to Your Work
                          “Property damage” to “your work” arising out of it or any part of it
                          and included in the “products-completed operations hazard.”
                          This exclusion does not apply if the damaged work or the work out
                          of which the damage arises was performed on your behalf by a


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 12
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 13 of 18




                         subcontractor.
                  o.     Damage to Impaired Property or Property Not Physically
                         Injured
                         “Property damage” to “impaired property” or property that has not
                         been physically injured, arising out of:
                         (1)     A defect, deficiency, inadequacy, or dangerous condition in
                                 “your product” or “your work”; or
                         (2)     A delay or failure by you or anyone acting on your behalf to
                                 perform a contract or agreement in accordance with its
                                 terms.
                         This exclusion does not apply to the loss of use of other property
                         arising out of sudden and accidental physical injury to “your
                         product” or “your work” after it has been put to its intended use. . . .
         SECTION IV - CONDITIONS . . . .
         3.       Duties in the Event of Occurrence, Claim or Suit
                  a.     You must see to it that we are notified promptly of any “occurrence”,
                         which may result in a claim to which this insurance might apply,
                         even if the insured must satisfy a “retained limit” before this
                         insurance applies. To the extent possible notice should include:
                         (1)     How, when and where the “occurrence” took place;
                         (2)     The names and addresses of any injured persons and
                                 witnesses; and
                         (3)     The nature and location of any injury or damage arising out
                                 of the “occurrence”.
                  b.     If a claim is made or “suit” is brought to which this policy may
                         apply, you must see to it that we receive prompt written notice of
                         the claim or “suit”, even if the insured must satisfy a “retained limit”
                         before this insurance applies. You must notify us if an applicable
                         limit of “underlying insurance” is exhausted, even if we do not have
                         a duty to defend.
                  c.     You and any involved insured must:
                         (1)     Immediately send us copies of any demands, notices,
                                 summonses, or legal papers received in connection with the
                                 claim or “suit”
                         (2)     Authorize use to obtain records and other information;
                         (3)     Cooperate with us in the investigation, settlement, or defense
                                 of the claim or “suit” . . . .
                  As used in this Paragraph 3., promptly means as soon as practicable after
                  knowledge of the "occurrence" has been reported to an “executive officer”


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 13
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 14 of 18




                  of the insured or to the “employee” designated by the insured to give us
                  notice. . . .
         SECTION V - DEFINITIONS . . . .
         10.      “Impaired property” means tangible property, other than “your product” or
                  “your work”, that cannot be used or is less useful because:
                  a.     It incorporates “your product” or “your work” that is known or
                         thought to be defective, deficient, inadequate or dangerous; or
                  b.     You have failed to fulfill the terms of a contract or agreement;
                  if such property can be restored to use by:
                  a.     The repair, replacement, adjustment, or removal of “your product”
                         or “your work”; or
                  b.     Your fulfilling the terms of the contract or agreement. . . .
         15.      “Occurrence” means:
                  a.     With respect to “bodily injury’ or “property damage”, an accident,
                         including continuous or repeated exposure to substantially the same
                         general harmful conditions . . . .
         20.      “Products-completed operations hazard”:
                  a.     Includes all “bodily injury” and “property damage” occurring away
                         from premises you own or rent and arising out of “your product” or
                         “your work” except:
                         (1)     Products that are still in your physical possession; or
                         (2)     Work that has not yet been completed or abandoned. “Your
                                 work” will be deemed completed at the earliest of the
                                 following times:
                                 (a)     When all of the work called for in your contract has
                                         been completed.
                                 (b)     When all of the work to be done at the site has been
                                         completed if your contract calls for work at more
                                         than one site.
                                 (c)     When that part of the work done at a job site has been
                                         put to its intended use by any person or organization
                                         other than another contractor or subcontractor
                                         working on the same project.
                                 Work that may need service, maintenance, correction, repair
                                 or replacement but which is otherwise complete, will be
                                 treated as completed. . . .
         21.      “Property damage” means:
                  a.     Physical injury to tangible property, including all resulting loss of


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 14
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 15 of 18




                         use of that property. All such loss of use shall be deemed to occur
                         at the time of the physical injury that caused it; or
                  b.     Loss of use of tangible property that is not physically injured. All
                         such loss of use shall be deemed to occur at the time of the
                         “occurrence” that caused it.
                  For the purposes of this insurance, “electronic data” is not tangible
                  property. . . .
         24.      “Retained limit” means as to each “occurrence”:
                  a.     The total applicable limits of the “underlying insurance” plus any
                         applicable “other insurance”.
                         However, if the sum of the “underlying insurance” plus the “other
                         insurance” is:
                         (1)     Greater than the amount listed in the Declarations under the
                                 Schedule for that “underlying insurance”, our “retained
                                 limit” will be the greater amount; or
                         (2)     Less than the amount listed in the Declarations under the
                                 Schedule for that “underlying insurance”, our “retained
                                 limit” will be the amount listed in the Schedule.
                         The “retained limit” will be reduced by the amount by which the
                         applicable “underlying insurance” has been reduced due to the
                         reduction or exhaustion of the applicable aggregate limit of
                         insurance by payment of judgments or settlements.
                         The “retained limit” will not be reduced or exhausted by defense
                         costs, loss adjustment expenses, supplementary payments or similar
                         amounts that reduce or exhaust the policy limits of “underlying
                         insurance”
                         If some or all of the “underlying insurance” is not available due to
                         breach of policy condition, our “retained limit” will be the amount
                         listed in the Declarations under the Schedule for that “underlying
                         insurance”, plus “other insurance”.
                  b.     If there is no applicable “underlying insurance”, our “retained limit”
                         will equal the greater of the Self-Insured Retention shown in the
                         Declarations or any applicable “other insurance”. The Self-Insured
                         Retention will be reduced by Supplementary Payments we pay in
                         the investigation or settlement of any claim, or in the defense of any
                         “suit” against the insured we defend. The Self-Insured Retention
                         does not apply to “occurrences” that would have been covered by
                         “underlying insurance” but for the exhaustion of applicable limits.
                  In calculating the extent to which the underlying aggregate limits have been
                  reduced or exhausted, the “retained limit” in Paragraph a. above will be
                  reduced only by payment of judgments or settlements because of “bodily


PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 15
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 16 of 18




                  injury” and “property damage” that occurs during our policy period and
                  “personal and advertising injury” that is caused by an offense arising out of
                  your business during our policy period. . . .
         31.      “Your work”:
                  a.       Means:
                           (1)      Work or operations performed by you or on your behalf; and
                           (2)      Materials, parts, or equipment furnished in connection with
                                    such work or operations.
                  b.       Includes:
                           (1)      Warranties or representations made at any time with respect
                                    to the fitness, quality, durability, performance or use of
                                    “your work”; and
                           (2)      The providing of or failure to provide warnings or
                                    instructions.

         29.      The 2018 Umbrella Policy also includes the following provisions, which appear in

the Property Damage – Occurrence endorsement in such policy:

         The Named Insured and Liberty Mutual expressly agree that notwithstanding any
         contrary law or decision, for purposes of coverage and the definition of
         “occurrence” under this policy, “property damage” in the form of physical injury
         to “your work” arising out of it or any part of it and included in the “products-
         completed operations hazard” shall be deemed to be caused by an “occurrence” if
         the damaged work or the work out of which the damage arises was performed on
         your behalf by a subcontractor.

                             COUNT I – DECLARATORY JUDGMENT
                               No Coverage Under the CGL Policies

         30.      Liberty repeats and incorporates the allegations of the previous paragraphs of this

Complaint for Declaratory Judgment as if fully set forth herein.

         31.      For the following reasons, neither of the CGL Policies provides any coverage for

the Award:

         a)       The absence of any “property damage” within the meaning of the Coverage A

                  insuring agreement of the CGL Policies precludes any coverage thereunder for the

                  Award;



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 16
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 17 of 18




         b)       The absence of any “occurrence” within the meaning of the Coverage A insuring

                  agreement of the CGL Policies precludes any coverage thereunder for the Award;

         c)       Exclusions b., j., l. and m. in Coverage A of the CGL Policies eliminate any

                  coverage thereunder for the Award;

         d)       Omni’s breach of conditions 2.a., 2.b. and 2.c. of the CGL Policies bars any

                  coverage thereunder for the Award; and

         e)       The terms and conditions of the CGL Policies otherwise preclude or eliminate any

                  coverage thereunder for the Award.

                           COUNT II – DECLARATORY JUDGMENT
                            No Coverage Under the Umbrella Policies

         32.      Liberty repeats and incorporates the allegations of the previous paragraphs of this

Complaint for Declaratory Judgment as if fully set forth herein.

         33.      For the following reasons, neither of the Umbrella Policies provides any coverage

for the Award:

         a)       The absence of any “property damage” within the meaning of the insuring

                  agreement of the Umbrella Policies precludes any coverage thereunder for the

                  Award;

         b)       The absence of any “occurrence” within the meaning of the insuring agreement of

                  the Umbrella Policies precludes any coverage thereunder for the Award;

         c)       Exclusions b., l., n. and o. in the Umbrella Policies eliminate any coverage for the

                  Award;

         d)       Omni’s breach of conditions 3.a., 3.b. and 3.c. of the Umbrella Policies bars of any

                  coverage thereunder for the Award; and

         e)       The terms and conditions of the Umbrella Policies otherwise preclude or eliminate



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 17
4843-9562-1360, v. 1
      Case 4:21-cv-02119 Document 1 Filed on 06/29/21 in TXSD Page 18 of 18




                  any coverage thereunder for the Award.

         WHEREFORE, Plaintiff Liberty Insurance Corporation requests the entry of judgment (1)

declaring that the none of the CGL Policies and the Umbrella Policies provides any coverage for

any part of the Award in the Underlying Arbitration, and (2) awarding Liberty all other relief that

this Court deems just and proper.


Dated: June 29, 2021                   Respectfully Submitted,

                                       LIBERTY INSURANCE CORPORATION




                                       Mariah B. Quiroz
                                       Attorney-in-Charge
                                       State Bar No. 24031714
                                       Southern District Bar No. 598901
                                       mquiroz@nicolaidesllp.com

                                       NICOLAIDES FINK THORPE
                                            MICHAELIDES SULLIVAN LLP
                                       2501 North Harwood Street, Suite 1210
                                       Dallas, TX 75201
                                       (469) 290-9040
                                       (469) 290-9041 – FAX

                                       COUNSEL FOR PLAINTIFF
                                       LIBERTY INSURANCE CORPORATION




PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT – PAGE 18
4843-9562-1360, v. 1
